304 F.2d 856
UNITED STATES of America, Appellee,v.Peter PESANO, Appellant.
No. 366.
Docket 27513.
United States Court of Appeals Second Circuit.
Submitted June 7, 1962.
Decided July 9, 1962.

Robert M. Morgenthau, U. S. Atty., Southern Dist. of New York (Thomas Day Edwards, Asst. U. S. Atty., of counsel), for appellee.
Peter Pesano, pro se.
Before CLARK, WATERMAN and MOORE, Circuit Judges.
PER CURIAM.


1
Appellant was convicted in the United States District Court for the Southern District of New York after a jury trial and was sentenced to serve four concurrent terms of two years each. Upon appeal the conviction was affirmed, United States v. Pesano, 293 F.2d 229 (2 Cir., 1961). Appellant moved in the district court for a correction of the two year sentence, alleging that the judge who presided at the trial and who sentenced him one week later had indicated after verdict at the conclusion of the trial that the sentence to be later imposed would be four concurrent terms of eighteen months each. The motion was denied and appellant appeals. The sentence, imposed one week after verdict and after allocution, was a permissible sentence. The motion brought pursuant to Rule 35, Fed.R.Crim.Proc., 18 U.S.C. and 28 U.S. C. § 2255 was properly denied below, and that denial is affirmed.